EXHIBIT 23.1 CONSENT OF INDEPENDENT ACCOUNTANTS TO THE COMPANY’S REGISTRATION STATEMENT ON FORM S-8 We hereby consent to the incorporation by reference in the Post-Effective Amendment No. 2 to Registration Statement on Form S-8 (333-112569) of Ambient Corporation of our report dated February 23, 2011 relating to the financial statements which appears in this Form 10-K. /s/ Rotenberg Meril Solomon Bertiger & Guttilla, P.C. Rotenberg Meril Solomon Bertiger & Guttilla, P.C. Certified Public Accountants Saddle Brook NJ February 23, 2011
